Citation Nr: 1103607	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  09-34 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.  


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to December 
1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The Veteran provided testimony at the RO before the undersigned 
Veterans Law Judge in August 2010.  A transcript of the hearing 
is in the Veteran's claims folder.

As part of a VA Form 21-4138, received by the RO in September 
2008, the Veteran seems to have raised a claim seeking an earlier 
effective date, prior to August 1, 1997, for the 10 percent 
disability assigned to his service-connected cluster headaches.  
As such, the issue of entitlement to an effective date earlier 
than August 1, 1997, for the assignment of a 10 percent 
disability rating for cluster headaches being referred has been 
raised by the record, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDING OF FACT

Sleep apnea did not have its onset in active service, and a 
current sleep apnea disorder has not been shown to be the result 
of a disease or injury incurred in active service.

CONCLUSION OF LAW

Sleep apnea was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  With regard to a claim for service connection, the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In this case, the RO provided the appellant with notice of the 
information or evidence needed to substantiate his claim, 
including that which he was to provide and that which VA would 
provide, in a January 2007 letter sent to the appellant before 
the October 2007 rating decision.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been met 
in this case.

Concerning the content of the notice, the appellant has not 
alleged that VA failed to notify him about the information and 
evidence that is necessary to substantiate a claim for service 
connection for a disability.  The first notice requirement was 
met by VA in the January 2007 notice letter in which the RO 
informed the appellant that, to establish service connection for 
a disability, the evidence must show three things:  (1) an injury 
in military service or a disease that began in or was made worse 
during military service or an event in service causing injury or 
disease; (2) a current physical or mental disability; and (3) a 
relationship between the current disability and an injury, 
disease, or event in service.

The second notice requirement, concerning the information or 
evidence that the appellant was to provide, has also been met.  
Pertaining to the claim for service connection for sleep apnea, 
this notice was essentially met in the January 2007 letter which 
informed the Veteran that he should submit any military records 
that he had in his possession, and that he could also submit 
other documents that relate to his disability in service such as 
statements from military medical personnel, statements from 
persons who knew the Veteran while he was in the military, and 
employment physical examination reports or other medical 
evidence.

The third notice requirement, the information and evidence that 
VA would provide, also has been met in this case because the RO 
informed the appellant in January 2007 that VA would obtain his 
service treatment records and other military records if needed; 
that VA would assist him in getting any records, including 
medical records, employment records, or records from other 
Federal agencies, which the appellant told VA about; and that it 
would provide him with a medical examination or get a medical 
opinion if VA decided that it was necessary to make a decision on 
his claim.  The RO also, in January 2007, informed the appellant 
that it would help him obtain private treatment records if he 
filled out the attached VA Form 21-4142 (Authorization and 
Consent to Release Information) form that would authorize the RO 
to assist him in this regard.

Finally, in the January 2007 letter, the Veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date should service connection be 
granted for the disability on appeal.  Accordingly, the Board 
concludes that all notice requirements were met in this case.


The duty to assist the appellant also has been satisfied in this 
case.  Service treatment records and post-service VA medical 
records are in the claims file and were reviewed by both the RO 
and the Board in connection with the appellant's claim.  The 
appellant has not informed VA of any existing, and available, VA 
medical records which may be helpful in the adjudication of his 
claim.  VA is not on notice of any evidence needed to decide the 
claim which has not been obtained.

The Board acknowledges that the Veteran has not had a VA 
examination specifically for his claim for service connection for 
sleep apnea.  The case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing an 
"in-service event, injury or disease," or a disease manifested 
in accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the in-
service event, and (4) insufficient evidence to decide the case.  
The Board concludes an examination is not needed in this case 
because the Veteran's service treatment records show no 
complaints or findings related to sleep apnea and his post-
service medical records are absent for evidence of a sleep apnea 
disorder for about 15 years after his separation from service.  
See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted where there was 
no reasonable possibility that such an opinion could substantiate 
the veteran's claim because there was no evidence, other than his 
own lay assertion, that "'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  In addition, there is no indication of a 
causal connection between his post-service diagnoses pertaining 
to his sleep apnea and an injury, disease, or event, if any, in 
service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) 
(noting that the Board has no obligation to obtain a medical 
opinion when there is no competent evidence that the appellant's 
disability or symptoms are associated with his service).

For these reasons, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.


Law and Regulations

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and (3) 
competent evidence of a nexus or connection between the disease, 
injury, or event in service and the current disability.  Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson 
v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical 
evidence is required to meet the requirement that the evidence be 
"competent."  However, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 
309 (2007).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or disprove 
the claim.  38 C.F.R. § 3.102.  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Factual Background

The Veteran is seeking service connection for sleep apnea.  His 
claim was submitted to VA in January 2007.  See VA Form 21-526.  
At his August 2010 hearing before the Board, the Veteran 
testified that he first began snoring while in the military and 
that his condition had worsened since that time.  See page two of 
hearing transcript (transcript).  To this, a fellow service 
member supplied a statement in November 2010, as part of which he 
claimed to have witnessed the Veteran snoring while in the 
military.  See VA Form 21-4138.  The Veteran did not provide a 
waiver of RO consideration of the evidence.  See 38 C.F.R. § 
20.1304(c) (2010).  The lay statement pertaining to the Veteran's 
snoring in service is essentially duplicative of the previously 
supplied assertions supplied by the Veteran to the same point 
(i.e., snoring in the military).  Consequently, the Board finds 
that the November 2010 buddy statement is duplicative and 
cumulative of the allegations previously offered by the Veteran 
and considered by the RO.  Therefore, a waiver of initial 
consideration by the agency of original jurisdiction is not 
necessary.  See 38 C.F.R. § 20.1304 (2010).  He added that he 
currently uses a CPAP (continuous positive airway pressure) 
device which supplies some relief.  See pages two and three of 
transcript.

The Veteran's service treatment records - including the medical 
examination reports conducted in September 1987 (enlistment) and 
November 1991 (discharge) -- are completely devoid of complaints, 
findings, or diagnoses pertaining to sleep apnea.


The post-service VA medical record first shows treatment afforded 
the Veteran for sleep-related problems in 2006.  A November 2006 
neuro-polysomnogram consult report shows that after undergoing a 
sleep study ("PSG" polysomnography), a diagnosis of severe 
obstructive sleep apnea was provided.  A January 2007 emergency 
department physician note includes a diagnosis of sleep apnea; 
the Veteran was not, however, treated for sleep apnea at that 
time.  A March 2007 neurodiagnostic sleep apnea clinic note shows 
that the Veteran was having difficulty with the use of CPAP, due 
to a persistent cough.  

Analysis

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against the claim 
for service connection for sleep apnea.  The service treatment 
records do not demonstrate that sleep apnea was manifested during 
military service, and also as noted, subsequent to service the 
Veteran initially sought service connection for sleep apnea in 
January 2007.

The only evidence linking the Veteran's current sleep apnea 
disorder to his service is his own lay contentions, together with 
the assertions of a fellow service member.  In this regard, lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Competency of evidence, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  See also Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (The Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence.  If the Board concludes that 
the lay evidence presented by a Veteran is credible and 
ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to the Veteran's ability 
to prove his claim of entitlement to disability benefits based on 
that competent lay evidence.)

In this case, although the Veteran may believe that his current 
sleep disorder, manifested by sleep apnea, is due to his military 
service, the Board concludes that his own lay statement as to the 
etiology of that disorder is not competent evidence because 
unlike, for example, varicose veins or a dislocated shoulder, 
sleep apnea is not a condition capable of lay diagnosis, much 
less the type of condition that can be causally related to an 
injury or disease in military service without medical expertise.  
Barr (lay testimony is competent to establish the presence of 
varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 
(2007) (unlike varicose veins or a dislocated shoulder, rheumatic 
fever is not a condition capable of lay diagnosis).  While 
snoring is an observable symptom that laypersons are competent to 
attest to as witnesses thereof, such witnesses are not competent 
to take the next step and diagnosis the person snoring with sleep 
apnea as a clinical condition, much less to declare that the 
observed snoring is a manifestation of sleep apnea.  Therefore, 
in this case, the lay statements provided by the Veteran and his 
service buddy as to etiology do not constitute competent 
evidence. 

No medical evidence has been submitted which indicates a 
relationship or association between the Veteran's active duty 
service and his currently-diagnosed sleep apnea.  

In summary, the record contains no competent evidence linking a 
current sleep apnea disorder to the Veteran's military service.  
In addition, the current sleep apnea was first diagnosed many 
years after his separation from service.   A prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  Thus, after considering all the 
evidence under the laws and regulations set forth above, the 
Board concludes that the Veteran is not entitled to service 
connection for sleep apnea, because the competent evidence does 
not reveal a nexus between the Veteran's military service and the 
current disorder.  Absent such a nexus, service connection may 
not be granted.  38 C.F.R. § 3.303.  

Accordingly, the Board concludes that the preponderance of the 
evidence is against the claim because the record contains no 
competent evidence of sleep apnea in service or for many years 
thereafter and no competent evidence is of record to support a 
finding that a sleep disorder, manifested by sleep apnea, is 
associated with his active duty.  See Gilbert, 1 Vet. App. at 54.

Accordingly, the Board concludes that service connection for 
sleep apnea is not warranted.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2010); 38 C.F.R. § 3.102, 3.303 (2010).


ORDER

Service connection for sleep apnea is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


